Title: John Adams to Abigail Adams, 15 October 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      York Town Octr. 15. 1777
     
     I have not been able of late to keep up my Correspondence with you, so constantly, as my Heart inclined me to do. But I hope now to write you oftener—but I dont incline to write, very particularly, least my Letters should be intercepted.
     I am in tolerable Health, but oppressed, with a Load of public Cares.
     I have long foreseen, that We should be brought down to a great Degree of Depression before the People of America would be convinced of their real Danger, of the true Causes of it, and be stimulated to take the necessary Steps for a Reformation.
     Government and Law in the states, large Taxation, and Strict Discipline in our Armies, are the only Things Wanting, as human Means. These with the Blessing of Heaven, will certainly produce Glory, Tryumph, Liberty and Safety and Peace, and nothing but these will do.
     I long with the Utmost Impatience to come home—dont send a servant for me. The Expence is so enormous that I cannot bear the Thought of it. I will crawl home, upon my little Pony, and wait upon myself as well as I can. I think you had better sell my Horse. I am, yours.
     The People are universally calling for Fighting and for Blood. Washington is getting into the Humour of fighting and How begins to dread it—and well he may. Fighting will certainly answer the End altho We may be beaten every Time for a great While.
     We have been heretofore greatly deceived concerning the Numbers of Militia. But there are Numbers enough if they knew how to fight, which as soon as their Generals will let them, they will learn.—I am, with every tender Sentiment, yours forevermore.
    